

116 HR 5534 RH: Comprehensive Immunosuppressive Drug Coverage for Kidney Transplant Patients Act of 2020
U.S. House of Representatives
2020-12-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 570116th CONGRESS2d SessionH. R. 5534[Report No. 116–687, Part I]IN THE HOUSE OF REPRESENTATIVESDecember 23, 2019Mr. Kind (for himself, Mr. Burgess, Ms. Eshoo, Mr. Smith of Missouri, Mr. McEachin, and Ms. Herrera Beutler) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedDecember 24, 2020Additional sponsors: Mr. Rush, Mr. Fitzpatrick, Mr. Marchant, Mr. Posey, Ms. Meng, Mr. Cole, Mrs. Axne, Mr. Cisneros, Mr. Kilmer, Ms. Blunt Rochester, Mr. Visclosky, Mr. Higgins of New York, Ms. Kelly of Illinois, Mrs. Luria, Mr. Latta, Mrs. Bustos, Mrs. Rodgers of Washington, Mr. Payne, Mr. Meeks, Mr. Case, Ms. DeGette, Mr. Grijalva, Mr. Gonzalez of Texas, Mr. Deutch, Mr. Bilirakis, Mr. Ryan, Mr. Bucshon, Mr. Long, Ms. Norton, Mr. Lamb, Mr. Ruppersberger, Ms. Porter, Ms. Brownley of California, Mr. Pocan, Mrs. Brooks of Indiana, Mr. Gooden, Mr. Shimkus, Mr. Curtis, Mr. Neguse, Mrs. Murphy of Florida, Mr. Kelly of Pennsylvania, Mr. Olson, Mr. Smucker, Ms. McCollum, Mr. Costa, Mr. Cooper, Mr. Allred, Mr. Kildee, Mrs. Beatty, Ms. Jackson Lee, Mr. Rouda, Mr. Kennedy, Ms. Wild, Mr. Rutherford, Mrs. Demings, Mr. Connolly, Ms. Lofgren, Mr. Malinowski, Mr. Rodney Davis of Illinois, Mr. Riggleman, Mr. McGovern, Ms. Clarke of New York, Ms. Cheney, Mr. Soto, Mr. Evans, Mr. King of New York, Mr. Luján, Mr. Crawford, Mr. Welch, Mr. Blumenauer, Mr. Larson of Connecticut, Mr. Rose of New York, Mr. Horsford, Mr. McKinley, Mr. Bishop of Georgia, Mr. Trone, Mr. Gallego, Mr. Thompson of California, Mr. Wenstrup, Mr. Burchett, Mr. Price of North Carolina, Mr. Bost, Mr. Kim, Mr. Brindisi, Mr. Yarmuth, Mr. Nadler, Ms. Kaptur, Mr. Levin of Michigan, Ms. Kendra S. Horn of Oklahoma, Mr. Simpson, Mr. Aguilar, Ms. Velázquez, Mr. Lawson of Florida, Ms. Roybal-Allard, Ms. Moore, Ms. Craig, Ms. Sewell of Alabama, Mr. Carson of Indiana, Mr. Richmond, Mr. Baird, Ms. Johnson of Texas, Ms. Underwood, Mr. Hastings, Mr. Green of Texas, Mr. Van Drew, Mrs. Miller, Ms. DelBene, and Ms. FinkenauerDecember 24, 2020Reported from the Committee on Energy and Commerce with an amendmentStrike out all after the enacting clause and insert the part printed in italicDecember 24, 2020Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on December 23, 2019A BILLTo amend title XVIII of the Social Security Act to provide for extended months of Medicare coverage of immunosuppressive drugs for kidney transplant patients, and for other purposes.1.Short titleThis Act may be cited as the Comprehensive Immunosuppressive Drug Coverage for Kidney Transplant Patients Act of 2020.2.Extended months of coverage of immunosuppressive drugs for kidney transplant patients and other renal dialysis provisions(a)Medicare entitlement to immunosuppressive drugs for kidney transplant recipients(1)In generalSection 226A(b)(2) of the Social Security Act (42 U.S.C. 426–1(b)(2)) is amended by inserting (except for eligibility for enrollment under part B solely for purposes of coverage of immunosuppressive drugs described in section 1861(s)(2)(J)) before , with the thirty-sixth month.(2)Individuals eligible only for coverage of immunosuppressive drugs(A)In generalSection 1836 of the Social Security Act (42 U.S.C. 1395o) is amended—(i)by striking Every and inserting (a) In general.—Every; and(ii)by adding at the end the following new subsection:(b)Individuals eligible for immunosuppressive drug coverage(1)In generalExcept as provided under paragraph (2), every individual whose entitlement to insurance benefits under part A ends (whether before, on, or after January 1, 2023) by reason of section 226A(b)(2) is eligible to enroll or to be deemed to have enrolled in the medical insurance program established by this part solely for purposes of coverage of immunosuppressive drugs in accordance with section 1837(m).(2)Exception if other coverage is available(A)In generalAn individual described in paragraph (1) shall not be eligible for enrollment in the program for purposes of coverage described in such paragraph with respect to any period in which the individual, as determined in accordance with subparagraph (B)—(i)is enrolled in a group health plan or group or individual health insurance coverage, as such terms are defined in section 2791 of the Public Health Service Act;(ii)is enrolled for coverage under the TRICARE for Life program under section 1086(d) of title 10, United States Code;(iii)is enrolled under a State plan (or waiver of such plan) under title XIX;(iv)is enrolled under a State child health plan under title XXI; or(v)(I)is enrolled in the patient enrollment system of the Department of Veterans Affairs established and operated under section 1705 of title 38, United States Code;(II)is not required to enroll under section 1705 of such title to receive immunosuppressive drugs described in this subsection; or(III)is otherwise eligible under a provision of title 38, United States Code, other than section 1710 of such title to receive immunosuppressive drugs described in this subsection.(B)Eligibility determinations(i)In generalThe Secretary, in coordination with the Commissioner of Social Security, shall establish a process for determining whether an individual described in paragraph (1) who is to be enrolled or deemed to be enrolled in the medical insurance program described in such paragraph meets the requirements for such enrollment under this subsection, including the requirement that the individual not be enrolled in other coverage as described in subparagraph (A).(ii)Attestation regarding other coverageThe process established under clause (i) shall include, at a minimum, a requirement that—(I)the individual provide to the Commissioner an attestation that the individual is not enrolled and does not expect to enroll in such other coverage; and(II)the individual agree to notify the Commissioner within 60 days of enrollment in such other coverage..(B)Conforming amendment(i)In generalSections 1837, 1838, and 1839 of the Social Security Act (42 U.S.C. 1395p, 42 U.S.C. 1395q, 42 U.S.C. 1395r) are each amended by striking 1836 and inserting 1836(a) each place it appears.(ii)Additional amendmentSection 1837(j)(1) of such Act (42 U.S.C. 1395p(j)(1)) is amended by striking 1836(1) and inserting 1836(a)(1). (b)Enrollment for individuals only eligible for coverage of immunosuppressive drugsSection 1837 of the Social Security Act (42 U.S.C. 1395p) is amended by adding at the end the following new subsection:(m)(1)Any individual who is eligible for coverage of immunosuppressive drugs under section 1836(b) may enroll or be deemed to have enrolled only in such manner and form as may be prescribed by regulations, and only during an enrollment period described in this subsection.(2)An individual described in paragraph (1) whose entitlement for hospital insurance benefits under part A ends by reason of section 226A(b)(2) prior to January 1, 2023, may enroll beginning on October 1, 2022, or the day on which the individual first satisfies section 1836(b), whichever is later.(3)An individual described in paragraph (1) whose entitlement for hospital insurance benefits under part A ends by reason of section 226A(b)(2) on or after January 1, 2023, shall be deemed to have enrolled in the medical insurance program established by this part for purposes of coverage of immunosuppressive drugs.(4)The Secretary shall establish a process under which an individual described in paragraph (1) whose other coverage described in section 1836(b)(2)(A), or coverage under this part (including the medical insurance program established under this part for purposes of coverage of immunosuppressive drugs) is terminated voluntarily or involuntary may enroll or reenroll, if applicable, in the medical insurance program established under this part for purposes of coverage of immunosuppressive drugs..(c)Coverage period for individuals only eligible for coverage of immunosuppressive drugs(1)In generalSection 1838 of the Social Security Act (42 U.S.C. 1395q) is amended by adding at the end the following new subsection:(g)In the case of an individual described in section 1836(b)(1), the following rules shall apply:(1)In the case of such an individual who is deemed to have enrolled in part B for coverage of immunosuppressive drugs under section 1837(m)(3), such individual’s coverage period shall begin on the first day of the month in which the individual first satisfies section 1836(b).(2)In the case of such an individual who enrolls (or reenrolls, if applicable) in part B for coverage of immunosuppressive drugs under paragraph (2) or (4) of section 1837(m), such individual’s coverage period shall begin on January 1, 2023, or the month following the month in which the individual so enrolls (or reenrolls), whichever is later.(3)The provisions of subsections (b) and (d) shall apply with respect to an individual described in paragraph (1) or (2).(4)In addition to the reasons for termination under subsection (b), the coverage period of an individual described in paragraph (1) or (2) shall end when the individual becomes entitled to benefits under this title under section 226(a) or 226A or is no longer eligible for such coverage as a result of the application of section 1836(b)(2).(5)The Secretary may conduct public education activities to raise awareness of the availability of more comprehensive, qualified health plans for individuals eligible under section 1836(b) to enroll or to be deemed enrolled in the medical insurance program established under this part for purposes of coverage of immunosuppressive drugs..(2)Conforming amendmentsSection 1838(b) of the Social Security Act (42 U.S.C. 1395q(b)) is amended, in the matter following paragraph (2), by inserting or section 1837(m)(3) after section 1837(f) each place it appears.(d)Premiums for individuals only eligible for coverage of immunosuppressive drugsSection 1839 of the Social Security Act (42 U.S.C. 1395r) is amended—(1)in subsection (b), by adding at the end the following new sentence: No increase in the premium shall be effected for individuals who are enrolled pursuant to section 1836(b) for coverage only of immunosuppressive drugs.; and(2)by adding at the end the following new subsection:(j)Determination of premium for individuals only eligible for coverage of immunosuppressive drugsThe Secretary shall, during September of each year (beginning with 2022), determine and promulgate a monthly premium rate for the succeeding calendar year for individuals enrolled only for the purpose of coverage of immunosuppressive drugs under section 1836(b). Such premium shall be equal to 35 percent of the monthly actuarial rate for enrollees age 65 and over (as would be determined in accordance with subsection (a)(1) if the reference to one-half in such subsection were a reference to 100 percent) for that succeeding calendar year. The monthly premium of each individual enrolled for coverage of immunosuppressive drugs under section 1836(b) for each month shall be the amount promulgated in this subsection. Such amount shall be adjusted in accordance with subsections (c), (f), and (i), but shall not be adjusted under subsection (b)..(e)Ensuring coverage under the Medicare savings programSection 1905(p)(1)(A) of the Social Security Act (42 U.S.C. 1396d(p)(1)(A)) is amended by inserting or who is enrolled under part B for the purpose of coverage of immunosuppressive drugs under section 1836(b) after under section 1818A).(f)Part DSection 1860D–1(a)(3)(A) of the Social Security Act (42 U.S.C. 1395w–101(a)(3)(A)) is amended by inserting (but not including an individual enrolled solely for coverage of immunosuppressive drugs under section 1836(b)) before the period at the end.3.GAO study and report(a)StudyThe Comptroller General of the United States (in this section referred to as the Comptroller General) shall conduct a study on the implementation of coverage of immunosuppressive drugs for kidney transplant patients under the Medicare program pursuant to the provisions of, and amendments made by, this Act.(b)ReportNot later than January 1, 2025, the Comptroller General shall submit to Congress a report on the study conducted under subsection (a), together with recommendations as the Comptroller General determines appropriate.December 24, 2020Reported from the Committee on Energy and Commerce with an amendmentDecember 24, 2020Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed